               Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 1 of 13



      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK


      Calvin Jerome Ellis,
                                                                                     Decision and Order
                                              Plaintiff,
                                                                                        19-CV-78 HBS
                      v.                                                                  (Consent)
      Commissioner of Social Security,

                                              Defendant.


 I.       INTRODUCTION
              The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The Court

      has reviewed the Certified Administrative Record in this case (Dkt. No. 8, pages hereafter cited in

      brackets), and familiarity is presumed. This case comes before the Court on cross-motions for

      judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. Nos. 13,

      14.) In short, plaintiff is challenging the final decision of the Commissioner of Social Security (the

      “Commissioner”) that he was not entitled to Disability Insurance Benefits under Title II, or

      Supplemental Security Income under Title XVI, of the Social Security Act. The Court has deemed

      the motions submitted on papers under Rule 78(b).

II.       DISCUSSION
              “The scope of review of a disability determination . . . involves two levels of inquiry. We

      must first decide whether HHS applied the correct legal principles in making the determination. We

      must then decide whether the determination is supported by substantial evidence.” Johnson v. Bowen,

      817 F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and citations omitted). When a district

      court reviews a denial of benefits, the Commissioner’s findings as to any fact, if supported by

      substantial evidence, shall be conclusive. 42 U.S.C. § 405(g). Substantial evidence is defined as “‘more
         Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 2 of 13



than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); see also Tejada v. Apfel, 167 F.3d 770, 773-74 (2d Cir. 1999).

        The substantial evidence standard applies to both findings on basic evidentiary facts, and to

inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing a

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb. 14,

2000). In assessing the substantiality of evidence, the Court must consider evidence that detracts

from the Commissioner’s decision, as well as evidence that supports it. Briggs v. Callahan, 139 F.3d

606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner merely because substantial

evidence would have supported the opposite conclusion. Id. “The substantial evidence standard

means once an ALJ finds facts, we can reject those facts only if a reasonable factfinder would have to

conclude otherwise.” Brault v. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation marks and

citations omitted).

        For purposes of Social Security disability insurance benefits, a person is disabled when

unable “to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) &

1382c(a)(3)(A).

        Such a disability will be found to exist only if an individual’s “physical or mental impairment

or impairments are of such severity that [he or she] is not only unable to do [his or her] previous

                                                     2
         Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 3 of 13



work but cannot, considering [his or her] age, education, and work experience, engage in any other

kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §§ 423(d)

(2)(A) & 1382c(a)(3)(B).

        Plaintiff bears the initial burden of showing that the claimed impairments will prevent a

return to any previous type of employment. Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Once this burden has been met, “the burden shifts to the [Commissioner] to prove the existence of

alternative substantial gainful work which exists in the national economy and which the plaintiff

could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris,

626 F.2d 225, 231 (2d Cir. 1980).

        To determine whether any plaintiff is suffering from a disability, the Administrative Law

Judge (“ALJ”) must employ a five-step inquiry:

        (1) whether the plaintiff is currently working;

        (2) whether the plaintiff suffers from a severe impairment;

        (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

        (4) whether the impairment prevents the plaintiff from continuing past relevant
        work; and

        (5) whether the impairment prevents the plaintiff from continuing past relevant
        work; and whether the impairment prevents the plaintiff from doing any kind of
        work.

20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be either

disabled or not disabled at any step in this sequential inquiry then the ALJ’s review ends. 20 C.F.R.

§§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). However, the

ALJ has an affirmative duty to develop the record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir. 1972).

        To determine whether an admitted impairment prevents a plaintiff from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity (“RFC”) and the
                                                    3
         Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 4 of 13



physical and mental demands of the work done in the past. 20 C.F.R. §§ 404.1520(e) & 416.920(e).

The ALJ must then determine the individual’s ability to return to past relevant work given the RFC.

Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994).

        Plaintiff challenges how the ALJ adjudicated his symptoms of asthma. The ALJ found that

plaintiff had the severe impairments of left knee osteoarthritis, obesity, and asthma. [16.] After

determining that plaintiff did not satisfy any medical listings, the ALJ settled on an RFC of light

work with restrictions including avoidance of “concentrated exposure to dust, odors, fumes and

other pulmonary irritants.” [21.] Plaintiff objects that the ALJ, without justification, narrowed the

limitation on dust exposure to a “concentrated” exposure:

                In the instant claim, Mr. Ellis suffered from asthma throughout the entire
        time in question (Tr. 12). Dr. Antonia Redhead consistently diagnosed Mr. Ellis with
        intermittent asthma and prescribed him Ventolin (Tr. 509, 519-520, 514-515, 534-
        524, 536-538, 545-546, 549-550, 554-555, 565-569, and 571-573). Consultative
        examiner, Dr. Hongbiao Liu, diagnosed Mr. Ellis with a history of asthma (Tr. 352).
        Dr. Liu opined: “The claimant should avoid dust and other irritating factors or limit
        asthma attacks.” (Tr. 353). The ALJ afforded Dr. Liu’s opinion “significant weight”
        (Tr. 21).

                The ALJ then limited Mr. Ellis, noting he must avoid concentrated exposure
        to dust, odors, fumes and other pulmonary irritants (Tr. 17). Yet the ALJ does not
        explain why she only limited Mr. Ellis from “concentrated” exposure as opposed to
        all exposure as opined by Dr. Liu. This limitation is not based on substantial
        evidence. There is no medical opinion in the record limiting Mr. Ellis to just
        concentrated exposure. This case is on point with [Demler v. Berryhill, No. 14-CV-
        424, 2017 WL 1176050 (W.D.N.Y. Mar. 30, 2017)] and [Riley-Tull v. Berryhill, No. 16-
        CV-151-FPG, 2017 WL 2821559 (W.D.N.Y. June 30, 2017)]. As such this claim
        should be remanded for proper consideration of Mr. Ellis’s asthma.

(Dkt. No. 13-1 at 10; see also Dkt. No. 15 at 2.) The Commissioner responds that the ALJ acted

reasonably given the stability of plaintiff’s asthma:

                 Here, the ALJ reasonably found that plaintiff was restricted from
        concentrated exposure, rather than all exposure, in part due to plaintiff’s statements
        to Dr. Liu which indicated that his asthma was stable. For instance, plaintiff
        reported that he had an asthma attack only once per year, had no emergency room
        visits for asthma, and the last time he used an inhaler was two years prior (Tr. 349).
                                                    4
         Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 5 of 13



       On examination, plaintiff’s lungs were clear to auscultation, with no evidence of
       wheezes or rhonchi (Tr. 351). Likewise, when examined by Dr. Miller one year
       earlier, plaintiff reported that he had asthma for years, and denied hospitalizations or
       emergency room treatment for the condition (Tr. 47). Dr. Miller’s examination of
       plaintiff’s chest was unremarkable (Tr. 49).

                Plaintiff’s treatment records also indicate that his asthma was stable (Tr. 565,
       571). The very treatment notes that plaintiff cites in support of his allegation that he
       had asthma, revealed that his lungs were clear to auscultation, with no breathing
       difficulties or respiratory distress (Tr. 511, 515, 520, 525, 538, 546, 550, 555, 567,
       573). Moreover, the evidence in the record reveals that despite his long-standing
       asthma, plaintiff was able to engage in robust activities, such as going to the gym for
       five hours (Tr. 576), and riding a bicycle (Tr. 448). In short, based on the findings of
       Dr. Liu and plaintiff’s own practitioners, as well as plaintiff’s activities of daily living,
       the ALJ reasonably concluded that plaintiff was precluded from concentrated
       exposure to irritants, but not all exposure.

                 Although plaintiff has also faulted the ALJ for not obtaining a medical
       opinion from plaintiff’s treating sources regarding the impact of his asthma, the ALJ
       was not required to do so because the evidence he had was sufficient for him to
       make a determination regarding the impact of this condition. Rachelle G. v. Comm’r of
       Soc. Sec., 2019 WL 162018, at *9 (N.D.N.Y. 2019) (finding that the ALJ did not err in
       failing to recontact plaintiff’s treating sources for statements or further information,
       and agreeing with the Commissioner that the record was adequate for the ALJ to
       reach a reasoned conclusion without a need to obtain a medical statement from the
       claimant’s providers); see also Kunkel v. Comm’r of Soc. Sec., 2013 WL 4495008, at *16
       (W.D.N.Y. 2013) (rejecting the idea that remand was required where the ALJ did not
       request an RFC assessment from a treating physician, noting that the relevant inquiry
       was whether, in the absence of the assessment, the record was sufficient to support
       the ALJ’s RFC determination).

                It also bears noting that even if the ALJ had found that plaintiff was
       restricted from “all” exposure to irritants, instead of “concentrated” exposure,
       plaintiff would still not be disabled because none of the jobs identified by the VE
       required any exposure to irritants. See Dictionary of Occupational Titles (DOT)
       208.685-010, 1991 WL 671753 (for collator operator position, exposure to weather
       wetness/humidity, atmospheric conditions, toxic caustic chemicals is not present);
       DOT 209.587-034, 1991 WL 671802 (same for marker position); DOT 211.467-030,
       1991 WL 671853 (same for ticket seller).

(Dkt. No. 14-1 at 24–25.)

       The Commissioner has the better argument. “If all of the evidence we receive, including all

medical opinion(s), is consistent and there is sufficient evidence for us to determine whether you are

                                                     5
         Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 6 of 13



disabled, we will make our determination or decision based on that evidence.” 20 C.F.R.

§ 404.1520b(a); see also 20 C.F.R. § 416.920b(a) (same). “We will assess your residual functional

capacity based on all of the relevant medical and other evidence.” 20 C.F.R. § 404.1545(a)(3); see also

20 C.F.R. § 416.945(a)(3) (same). Here, plaintiff never smoked. [299.] Cf. Demler v. Berryhill, No. 14-

CV-424, 2017 WL 1176050, at *4 (W.D.N.Y. Mar. 30, 2017) (smoking and shortness of breath led a

nurse practitioner to recommend that the plaintiff “avoid all exposure to extreme heat, high

humidity, cigarette smoke, fumes, odors, and gases, dust, and chemicals”). Plaintiff reported to the

consultative medical examiner that dust and smoking made his asthma worse but that he had asthma

attacks only once a year and last used an inhaler two years earlier. [353.] During primary care visits

in 2015, plaintiff reported only intermittent asthma. [E.g., 365.] A skilled care assessment in 2015

prescribed an inhaler but did not include any diagnostic codes related to asthma. [434–35.] Primary

care visits in 2014 and 2015 identified 14 active medical problems; asthma was not one of them.

[500, 509.] A primary care visit in June 2015 did identify intermittent asthma and did lead to a

renewal of an inhaler prescription [513], but asthma still was not identified as an active medical

problem. [514; see also 523.] These records and others cited by the Commissioner indicate that

plaintiff consistently reported intermittent asthma and was interested in maintaining an inhaler but

that acute asthma problems were uncommon. Cf. Caruso v. Saul, No. 3:18 CV 1913 (RMS), 2019 WL

5853527, at *10 (D. Conn. Nov. 8, 2019) (case remanded for other reasons but not because of

asthma; “[n]othing in the record supports a conclusion that additional limitations should have been

imposed due to the plaintiff’s asthma. The records reflect that the plaintiff’s asthma was ‘mild’ and

controllable through medication.”); Ewing v. Astrue, No. 5:11-CV-01418, 2013 WL 1213129, at *9

(N.D.N.Y. Mar. 22, 2013) (Commissioner affirmed where plaintiff’s history of asthma did not show

significant treatment). Under these circumstances, no interpretation of the medical records was

                                                   6
         Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 7 of 13



necessary, and the ALJ had discretion to craft an RFC that would protect plaintiff from acute

asthma attacks without going as far as a categorical elimination of all levels of potential irritants.

        Next, plaintiff challenges how the ALJ addressed his use of a cane. The ALJ’s RFC of light

work included the exertional limitations that plaintiff “can occasionally climb ramps and stairs; never

climb ladders, ropes and scaffolds; [and] occasionally stoop, kneel, crouch and crawl.” [21.] Plaintiff

argues that the exertional limitations do not go far enough to address his need for a cane:

                 In the instant claim, there is no question Mr. Ellis was prescribed a cane. At
        issue is whether the ALJ’s RFC properly accounted for the use of cane. The ALJ did
        not include any limitation in her RFC for the use of a cane (Tr. 17). As such it
        appears that the ALJ erred by not considering this. However the ALJ did ask the VE
        if the jobs he identified would remain good if the hypothetical individual required
        occasional use of a cane (Tr. 95). The VE testified in the affirmative (Tr. 95). Thus
        it appears that there was no error.

                 However the ALJ’s determination that Mr. Ellis would only “occasionally”
        require the use of a cane is not based on substantial evidence. While in March of
        2015, Mr. Ellis had not yet used his cane (Tr. 241), by April of 2017, he testified he
        used his cane ten days of the month when he had to “go out and walking on my
        own” (Tr. 72). This limited use of a cane does appear to be occasional. However
        Mr. Ellis’s lifestyle was rather sedentary. He testified that he didn’t do much. In fact
        he testified he did not go to church, did not socialize with friends or family, did not
        attend parent teacher conferences, did not attend school events, and he did not go
        out to eat (Tr. 74-75). The only walking he did was a short 15 minute walk to the
        store each day (Tr. 77). In stark contrast to Mr. Ellis’s daily routine, the ALJ’s RFC
        limited Mr. Ellis to light work (Tr. 17). Light work by definition requires a good deal
        of walking and standing. See 20 C.F.R. §§ 404.1567(b) and 416.967(b). It follows
        that if Mr. Ellis were required to perform a light job, he would need to use his cane
        substantially more, most likely he would need it on a daily basis. As such the ALJ’s
        hypothetical question to the VE whether the occasional use of a cane would affect
        the jobs he identified is not reflective of Mr. Ellis.

(Dkt. No. 13-1 at 12.) The Commissioner counters that the consultative examiner did not see

plaintiff use a cane during the examination. (Dkt. No. 14-1 at 20.) The Commissioner also notes

that plaintiff did not appear to need a cane regularly for numerous daily or weekly activities:

               The ALJ also considered plaintiff’s examination findings, including from Dr.
        Redhead, which revealed that he had a normal gait and station, unimpaired sensation,
        and normal reflexes (Tr. 19-20; see Tr. 367, 372, 377). He had good range of motion
                                                   7
          Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 8 of 13



        of his left knee and no instability (Tr. 541). While plaintiff complained of knee pain,
        his examination findings usually revealed only “mild tenderness” in his knee (Tr. 367,
        372, 377). Plaintiff’s treatment notes, thus, do not support his allegation that he
        could not do light work or that he required a cane. See Monroe v. Comm’r of Soc. Sec.,
        676 F. App’x. 5, 9 (2d Cir. 2017) (finding that the ALJ could rely on treatment notes
        to formulate the RFC assessment); Corbiere v. Berryhill, 760 F. App’x 54, 56 (2d Cir
        Jan. 23, 2019) (affirming the Commissioner’s final decision despite the lack of a
        medical opinion expressly speaking to the physical portion of the RFC determination
        of sedentary work, relying instead on the relevant medical findings in the treatment
        notes).

                The ALJ also considered plaintiff’s activities and found that they supported a
        finding of light work (Tr. 19-20). Plaintiff used public transportation (Tr. 67),
        performed personal care tasks (Tr. 73), prepared simple food (Tr. 73), did laundry
        (Tr. 73), swept floors (Tr. 73), washed dishes (Tr. 73), and shopped for groceries (Tr.
        73-74). Despite his left-knee pain, plaintiff reported that he was exercising by
        walking and riding a bicycle (Tr. 448, 471). He worked out at a gym for five hours
        one day (Tr. 576). He also reported that he was working during part of the relevant
        period (Tr. 562) and described his work as manual work (Tr. 447). Plaintiff’s robust
        daily activities support an RFC finding of light work. See Cichocki v. Astrue, 729 F.3d
        172, 178 (2d Cir. 2013) (holding that the ALJ properly considered the claimant’s
        reported daily activities, even in support of an RFC finding for light work); Poupore v.
        Astrue, 566 F.3d 303, 307 (2d Cir. 2009) (the claimant’s varied activities, including
        occasional vacuuming, washing dishes, driving, watching television, reading, and
        using the computer, indicated that the claimant’s allegations of disabling limitations
        were not fully credible, and even supported an RFC finding for light work).
        Moreover, some of plaintiff’s activities, such as working out at the gym for five
        hours, riding a bike, and doing manual work, also indicate that he was not dependent
        on his cane.

                 Plaintiff’s statements regarding the use of a cane also provide support for the
        ALJ’s RFC finding (Tr. 18, 21). Plaintiff stated in March 2015 that he had a cane,
        but he did not use it (Tr. 241). Similarly, at the April 26, 2017 hearing, plaintiff
        reported having been prescribed a cane, but did not use it all the time (Tr. 72). In
        fact, he did not have it with him for travel to and from the hearing (Tr. 72).
        Plaintiff’s statements undermine his allegations regarding his need for a cane. See
        Salmini v. Comm’r of Social Security, 371 Fed. App’x 109, 112-13 (2d Cir. 2010) (citing
        plaintiff’s testimony as substantial evidence supporting ALJ’s findings); Juarez v.
        Comm’r of Social Security, No. 06 Civ. 2868, 2009 WL 874041, at *9 (S.D.N.Y. Mar. 26,
        2009) (plaintiff’s testimony can constitute substantial evidence supporting ALJ’s
        findings).

(Id. at 21–22.)



                                                   8
         Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 9 of 13



        The Commissioner has the better argument for this issue. “A cane need not be prescribed

to be considered medically necessary, but there must be specific medical documentation establishing

the need for it and the circumstances surrounding that need. Plaintiff has the burden to establish

such medical necessity.” Shepard v. Comm’r, No. 5:16-CV-1347 (ATB), 2017 WL 5508377, at *11

(N.D.N.Y. Nov. 15, 2017) (citations omitted). Consultative examiner Hongbiao Liu, M.D.

examined plaintiff on April 13, 2015 and made no mention of a cane; in fact, Dr. Liu stated explicitly

that plaintiff “[u]ses no assistive devices.” [355.] Cf. Vanever v. Berryhill, No. 16-CV-1034, 2018 WL

4266058, at *2 (W.D.N.Y. Sept. 6, 2018) (“In addition, the opinion of the consultative examiner

specifically determined that plaintiff’s use of a cane was ‘medically necessary.’”). Dr. Liu noted that

plaintiff walked with a limp and had back and leg pain but that plaintiff needed no help getting on

and off the exam table and could rise from a chair without difficulty. [355.] Plaintiff was in fact

prescribed a cane as well as a knee brace [e.g., 366, 377], but the clinical notes otherwise make no

mention of these devices or include them in treatment plans. Cf. Batt v. Comm’r, No. 1:18-CV-92-

DB, 2019 WL 2375055, at *6 (W.D.N.Y. June 5, 2019) (“Although some of the medical records

indicate that Plaintiff used a cane to ambulate on some occasions, the medical record overall

contains more assessments from physicians who observed Plaintiff walking normally, without any

cane or assistance.”). Plaintiff’s home care assessment of July 6, 2015 includes a note that plaintiff

walked frequently and could make major and frequent changes in his body position without

assistance. [393.] The assessment further includes a note that plaintiff could move in bed and in a

chair independently and had enough strength to lift himself up completely. [393.] Plaintiff also was

assessed at no risk for falling and could groom himself without assistance. [396.] Under a question

in the assessment titled “ambulation/locomotion,” the home care assessment includes the following

comment: “Able to independently walk on even and uneven surfaces and negotiate stairs with or

                                                   9
             Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 10 of 13



without railings (specifically: needs no human assistance or assistive device).” [396.] Cf. Klosin v.

Colvin, No. 12-CV-1092S, 2014 WL 2945772, at *3 (W.D.N.Y. June 30, 2014) (“The cited records,

however, do not establish a consistent use of or need for either an ankle brace or a cane.”). From

these clinical notes plus the ones that the Commissioner has cited, the ALJ had discretion to craft an

RFC that accounted for plaintiff’s back and knee pain but that did not have to account for assistive

devices.

         Plaintiff then challenges the Commissioner’s final determination that his depression was not

a severe impairment. “In the instant claim Mr. Ellis suffered from depression. Dr. Redhead

diagnosed depression over the course of her treatment (Tr. 536-539, 544-545, 548-551, 553-554,

560-561, 565-566, and 571-572). In 2015 and 2016, Mr. Ellis treated at Horizons for depression (Tr.

307-343, 445-494). In 2017, Mr. Ellis treated at Lake Shore for depression (Tr. 584-611). He took

Cymbalta for depression (Tr. 278, 339, 381, 430, 461, 514). With a diagnosis from Dr.

Redhead, a treating physician, and treatment with consistent counseling and medication, the

ALJ should have considered depression to be a severe impairment.” (Dkt. No. 13-1 at 13.) The

Commissioner responds that functional limitations from depression matter more than the diagnosis

in itself:

                 In support of his finding that plaintiff did not have a severe mental
         impairment, the ALJ appropriately gave significant weight to the opinion of Dr.
         Santarpia, who performed a comprehensive mental examination and did provide an
         opinion (Tr. 15; see Tr. 347). Pl. Br. 13. Dr. Santarpia opined that plaintiff could
         follow and understand simple directions and instructions, perform simple tasks
         independently, maintain attention and concentration, maintain a regular schedule,
         learn new tasks, perform complex tasks, make appropriate decisions, relate
         adequately with others, and appropriately deal with stress (Tr. 346). Notably, the
         opinion of a consultative examiner, like Dr. Santarpia, may serve as substantial
         evidence in support of an ALJ decision. See Petrie v. Astrue, 412 F. App’x 401, 405
         (2d Cir. 2011); Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d Cir. 1983).

                In support of his finding that plaintiff did not have a severe mental
         impairment, the ALJ also gave significant weight to the opinion of Dr. Lieber-Diaz
                                                   10
        Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 11 of 13



       that plaintiff did not have a severe mental impairment (Tr. 15; see Tr. 104).
       Specifically, Dr. Liber-Diaz assessed that plaintiff had no restriction in activities of
       daily living; mild difficulties maintaining social functioning; mild difficulties
       maintaining concentration; persistence or pace, and no history of episodes of
       decompensation, each of extended duration (Tr. 104). See Camille v. Colvin, 652 F.
       App’x 25, 28 (2d Cir. 2016) (the regulations permit the opinions of nonexamining
       sources to override the opinions of treating sources provided they are supported by
       the evidence in the record (internal citations omitted)); Frye ex rel. A.O. v. Astrue, 485
       F. App’x 484, 487 (2d Cir. 2012) (“The report of a State agency medical consultant
       constitutes expert opinion evidence which can be given weight if supported by
       medical evidence in the record.”).

(Dkt. No. 14-1 at 16.)

       The Commissioner has the better argument. At his first assessment with horizon on January

30, 2015, plaintiff reported symptoms of depression and a significant history for abuse as a child,

interactions with the legal system, and substance abuse. [311–21.] Horizon nonetheless concluded

that plaintiff would benefit from counseling and noted that he was cooperative and engaged in the

assessment. [322–23.] A psychiatric examination by Horizon on February 11, 2015 showed that

plaintiff was well groomed; had appropriate behavior and affect; and presented an anxious mood

while also showing normal speech and perceptions and fair judgment. [339.] Horizon’s assessments

were consistent with the consultative psychiatric evaluation of Susan Santarpia, Ph.D. on April 13,

2015. Dr. Santarpia noted symptoms of depression but found that plaintiff had good appearance,

speech, thought processes, and affect. [349.] Dr. Santarpia found that plaintiff could take care of

his own activities of daily living and was able to follow and understand simple directions and

instructions. [350.] Plaintiff also is able to perform simple and complex tasks independently; learn

new tasks; maintain attention and concentration; maintain a regular schedule; relate adequately with

others; make appropriate decisions; and appropriately deal with stress within normal limits. [350.]

Cf. Brito v. Colvin, No. 13-CV-6501P, 2015 WL 1470555, at *25 (W.D.N.Y. Mar. 31, 2015) (“While

recognizing that Brito suffered from depression, [his primary therapist] assessed few limitations in

                                                   11
        Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 12 of 13



mental work-related activities, and none were marked or extreme. Those that she did assess were

primarily mild, with two moderate limitations noted. [The therapist] opined that despite his mental

impairments, Brito was able to interact with others and perform simple and complex tasks in a

routine work setting. Similarly, [the state examiner] assessed that Brito suffered from alcohol

dependence and depressive disorder, but could follow and understand simple directions and

perform simple and complex tasks while interacting adequately with others, maintaining

concentration and a regular schedule.”). These clinical notes and the ones that the Commissioner

has cited gave the ALJ discretion to conclude that plaintiff’s depression, though present, did not rise

to the level of a severe impairment. Cf. Pepper v. Comm’r, No. 7:13-CV-978 GLS, 2015 WL 3795879,

at *3 (N.D.N.Y. June 17, 2015) (Commissioner affirmed where plaintiff was capable of performing

simple and some complex tasks).

        Finally, plaintiff argues, somewhat as an alternative to his third point, that the ALJ did not

craft an RFC that accounted for his depression even if his depression did not rise to the level of a

severe impairment. “The ALJ did not account for Mr. Ellis’s non-severe impairments in assessing

his RFC. In fact, it appears that she ignored them since his RFC contains absolutely no mental

limitations at all (Tr. 17). Throughout the case, Mr. Ellis treated at Horizons and Lake Shore

Behavioral Health (Tr. 307-343, 445-494, 584-607). Dr. Redhead consistently diagnosed him with

depression as argued above.” (Dkt. No. 13-1 at 14.) The Commissioner responds that “plaintiff

admitted in December 2016 that his medication helped alleviate his depressive symptoms.” (Dkt.

No. 14-1 at 17.) The Commissioner also cites to plaintiff’s ability to conduct activities of daily

living. (Id.) “In short, the ALJ reasonably found, based on the forgoing evidence, that plaintiff did

not have any mental limitations that precluded unskilled work.” (Id.)



                                                   12
           Case 1:19-cv-00078-HBS Document 17 Filed 05/27/20 Page 13 of 13



           The Commissioner has the better argument. The ALJ emphasized that the opinion of Dr.

   Santarpia received “significant weight.” As noted above, Dr. Santarpia’s psychiatric examination

   included a medical source statement that, in effect, had no psychiatric limitations. By stating that

   plaintiff could understand simple directions; perform simple and complex tasks independently; learn

   new tasks; maintain attention and concentration; make appropriate decisions; relate adequately with

   others; and appropriately deal with stress within normal limits, Dr. Santarpia addressed all the areas

   of cognitive functioning that could warrant a non-exertional limitation in an RFC. Cf. DiMartino v.

   Astrue, No. 07-CV-0396, 2009 WL 1652167, at *4 (W.D.N.Y. June 10, 2009) (Commissioner

   affirmed where plaintiff could perform complex tasks independently, make appropriate decisions,

   and relate adequately with others). Put another way, if plaintiff can follow instructions learn and

   perform complex tasks independently, and work with others within normal stress limits then there

   would appear to be no limitations to include in an RFC. Substantial evidence thus supports the

   ALJ’s decision not to put any non-exertional limitations in the RFC that would pertain to cognitive

   functioning.

III.   CONCLUSION
           The Commissioner’s final determination was supported by substantial evidence. For the

   above reasons and for the reasons stated in the Commissioner’s briefing, the Court grants the

   Commissioner’s motion (Dkt. No. 14) and denies plaintiff’s cross-motion (Dkt. No. 13).

           The Clerk of the Court is directed to close the case.

           SO ORDERED.

                                                   __/s Hugh B. Scott________
                                                   Hon. Hugh B. Scott
                                                   United States Magistrate Judge
   DATED: May 27, 2020

                                                     13
